Exhibit 10.3

 

 

Ironwood Pharmaceuticals, Inc.
2019 Equity Incentive Plan

 

Restricted Stock Unit Award Agreement

 

 

 

Name and Address of Participant:

Grant Number:

 

 

Plan:

2019 Plan

 

 

 

Date of Grant:

 

Total Number of Restricted Stock Units Subject to this Award (the “Restricted
Stock Units”):

 

 

 

Vest Dates:

 

 

This agreement (this “Agreement”) evidences an award (the “Award”) of restricted
stock units granted by Ironwood Pharmaceuticals, Inc. (the “Company”) to the
individual named above (the “Participant”), pursuant to and subject to the terms
of the Ironwood Pharmaceuticals, Inc. 2019 Equity Incentive Plan (as amended
from time to time, the “Plan”).  Except as otherwise defined herein, all
capitalized terms used herein have the same meaning as in the Plan.

1. Grant of Restricted Stock Unit Award.  The Company grants to the Participant
on the date set forth above (the “Date of Grant”) the number of restricted stock
units (the “Restricted Stock Units”) set forth above giving the Participant the
conditional right to receive, without payment and pursuant to and subject to the
terms set forth in this Agreement and in the Plan, one share of Stock (a
“Share”) with respect to each Restricted Stock Unit forming part of the Award,
subject to adjustment pursuant to Section 7 of the Plan in respect of
transactions occurring after the date hereof.

2. Vesting; Cessation of Employment. 

(a)



Vesting.  The term “vest” as used herein with respect to any Restricted Stock
Units means the lapsing of the restrictions described below with respect to such
units, entitling the Participant to have Shares delivered with respect to such
units.  Unless earlier terminated, forfeited, relinquished or expired, the
Restricted Stock Units will vest as described above, subject to the Participant
remaining in continuous Employment from the Date of Grant through such vesting
date.

Notwithstanding the foregoing, in the event that the Participant’s Employment is
terminated due to the Participant’s death, any portion of the Restricted Stock
Units, to the extent then outstanding, that is not vested as of such date will
accelerate and vest in full as of such date.








(b)



Cessation of Employment.  Except as expressly provided for in a written
agreement between the Participant and the Company that is in effect at the time
of the Participant’s termination of Employment, automatically and immediately
upon the cessation of the Participant’s Employment the unvested portion of this
Award will terminate and be forfeited for no consideration.

3. Delivery of Shares.  Subject to Section 4 below, the Company shall, as soon
as practicable upon the vesting of any portion of the Award (but in no event
later than 30 days following the date on which such Restricted Stock Units
vest), effect delivery of the Shares with respect to such vested Restricted
Stock Units to the Participant (or, in the event of the Participant’s death, to
the person to whom the Award has passed by will or the laws of descent and
distribution).  No Shares will be issued pursuant to this Award unless and until
all legal requirements applicable to the issuance or transfer of such Shares
have been complied with to the satisfaction of the Administrator. 

4. Forfeiture; Recovery of Compensation. 

(a)



The Administrator may cancel, rescind, withhold or otherwise limit or restrict
this Award at any time if the Participant is not in compliance with all
applicable provisions of this Agreement and the Plan. 

(b)



By accepting, or being deemed to have accepted, this Award, the Participant
expressly acknowledges and agrees that his or her rights, and those of any
permitted transferee of this Award, under this Award, including the right to any
Shares acquired under this Award or proceeds from the disposition thereof, are
subject to Section 6(a)(5) of the Plan (including any successor
provision).  Nothing in the preceding sentence may be construed as limiting the
general application of Section 9 of this Agreement. 

5. Dividends; Other Rights.    This Award may not be interpreted to bestow upon
the Participant any equity interest or ownership in the Company or any
subsidiary prior to the date on which the Company delivers Shares to the
Participant.  The Participant is not entitled to vote any Shares by reason of
the granting of this Award or to receive or be credited with any dividends
declared and payable on any Share prior to the date on which any such Share is
delivered to the Participant hereunder.  The Participant will have the rights of
a shareholder only as to those Shares, if any, that are actually delivered under
this Award.

6. Nontransferability.  This Award may not be transferred except as expressly
permitted under Section 6(a)(3) of the Plan. 

7. Taxes; Sell to Cover. 

(a)



To the extent the Participant is an Employee, the Participant expressly
acknowledges that the vesting or settlement of the Restricted Stock Units
acquired hereunder may give rise to “wages” subject to withholding.  No Shares
will be delivered pursuant to this Award unless and until the Participant has
remitted to the Company an amount sufficient to satisfy all taxes required to be
withheld in connection with such vesting or settlement.  The Participant
authorizes the

-2-




Company and its subsidiaries to withhold any amounts due in respect of any
required tax withholdings or payments from any amounts otherwise owed to the
Participant, but nothing in this sentence may be construed as relieving the
Participant of any liability for satisfying his or her obligation under the
preceding provisions of this Section 7.

(i)



To the extent the Participant is an Employee, by accepting this Award, the
Participant hereby acknowledges and agrees that he or she shall be required to
sell Shares issued on settlement of the Award and to allow the Agent (as defined
below) to remit the cash proceeds of such sale to the Company (“Sell to Cover”)
to satisfy the withholding obligations relating to the Award (the “Withholding
Obligation”).

(ii)



If the Withholding Obligation is satisfied through a Sell to Cover, the
Participant hereby irrevocably appoints E*Trade, or such other registered
broker-dealer that is a member of the Financial Industry Regulatory Authority as
the Company may select, as the Participant’s agent (the “Agent”), and the
Participant authorizes and directs the Agent to (A) sell on the open market at
the then-prevailing market price(s), on the Participant’s behalf, as soon as
practicable on or after the date on which the Shares are delivered to the
Participant pursuant to Section 3 in connection with the vesting of the
Restricted Stock Units, the number (rounded up to the nearest whole number) of
Shares sufficient to cover (x) the satisfaction of the Withholding Obligation
arising from the vesting of the Restricted Stock Units and the related issuance
and delivery of Shares to the Participant and (y) all applicable fees and
commissions due, or required to be collected by, the Agent with respect thereto;
(B) remit directly to the Company the proceeds from the sale of the Shares
referred to in clause (A) above necessary to satisfy the Withholding Obligation;
(C) retain the amount required to cover all applicable fees and commissions due
to, or required to be collected by, the Agent, relating directly to the sale of
the Shares referred to in clause (A) above; and (D) maintain any remaining funds
from the sale of the Shares referred to in clause (A) above in the Participant’s
account with the Agent. The Participant hereby authorizes the Company and the
Agent to cooperate and communicate with one another to determine the number of
Shares that must be sold to satisfy the Participant’s obligations hereunder and
to otherwise effect the purpose and intent of this Agreement and satisfy the
rights and obligations hereunder.

(iii)



The Participant acknowledges that the Agent is under no obligation to arrange
for the sale of Shares at any particular price under a Sell to Cover and that
the Agent may affect sales under any Sell to Cover in one or more sales and that
the average price for executions resulting from bunched orders may be assigned
to the Participant’s account. The Participant further acknowledges that he or
she will be responsible for all brokerage fees and other costs of sale
associated with any Sell to Cover or transaction contemplated by this Section 7
and agrees to indemnify and hold the

-3-




Company harmless from any losses, costs, damages, or expenses relating to any
such sale. In addition, the Participant acknowledges that it may not be possible
to sell Shares as provided for in this Section 7 due to various circumstances.
 If it is not possible to sell Shares in a Sell to Cover, the Company will
assist the Participant in determining alternatives available to the Participant.
 In the event of the Agent’s inability to sell Shares, the Participant will
continue to be responsible for the timely payment to the Company of all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be paid or withheld with respect to the Restricted Stock Units or
the Award.  In such event, or in the event that the Company determines that the
cash proceeds from a Sell to Cover are insufficient to meet the Withholding
Obligation, the Participant authorizes the Company and its subsidiaries to
withhold such amounts from any amounts otherwise owed to the Participant, but
nothing in this sentence shall be construed as relieving the Participant of any
liability for satisfying his or her obligations under the preceding provisions
of this Section 7.

(iv)



The Participant hereby agrees to execute and deliver to the Agent or the Company
any other agreements or documents as the Agent or the Company reasonably deem
necessary or appropriate to carry out the purposes and intent of this Agreement,
including without limitation, any agreement intended to ensure the Sell to Cover
and the corresponding authorization and instruction to the Agent set forth in
this Section 7 to sell Common Stock to satisfy the Withholding Obligation comply
with the requirements of Rule 10b5-1(c) under the Exchange Act. The Agent is a
third-party beneficiary of this Section 7.

(v)



The Participant’s election to Sell to Cover to satisfy the Withholding
Obligation is irrevocable. Upon acceptance of the Award, the Participant has
elected to Sell to Cover to satisfy the Withholding Obligation, and the
Participant acknowledges that he or she may not change this election at any time
in the future.

(vi)



In no event will the Company have any liability relating to the failure or
alleged failure of any payment or benefit under this Agreement to comply with,
or be exempt from, the requirements of Section 409A.

(b)



To the extent the Participant is not an Employee, the Participant is responsible
for satisfying and paying all taxes arising from or due in connection with the
Award, or the delivery of Shares pursuant to the Award.  The Company will have
no liability or obligation related to the foregoing.

8. Effect on Employment.  Neither the grant of this Award, nor the issuance of
Shares upon the vesting of this Award, will give the Participant any right to be
retained in the employ or service of the Company or any of its subsidiaries,
affect the right of the Company or any of its subsidiaries to discharge the
Participant at any time, or affect any right of the Participant to terminate his
or her Employment at any time.



-4-




9. Provisions of the Plan.  This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference.  A copy of
the Plan as in effect on the Date of Grant has been furnished to the
Participant.  By accepting, or being deemed to have accepted, all or any portion
of the Award, the Participant agrees to be bound by the terms of the Plan and
this Agreement.  In the event of any conflict between the terms of this
Agreement and the Plan, the terms of the Plan will control.

10. Form S-8 Prospectus.  The Participant acknowledges that the Participant has
received and reviewed a copy of the prospectus required by Part I of Form S-8
relating to shares of Stock that may be issued under the Plan. 

11. Jurisdiction.  By accepting (or being deemed to have accepted) the Award,
the Participant agrees to (i) submit irrevocably and unconditionally to the
jurisdiction of the federal and state courts located within the geographic
boundaries of the United States District Court for the District of Delaware for
the purpose of any suit, action or other proceeding arising out of or based upon
the Plan or this Agreement; (ii) not commence any suit, action or other
proceeding arising out of or based upon the Plan or this Agreement, except in
the federal and state courts located within the geographic boundaries of the
United States District Court for the District of Delaware; and (iii) waive, and
not assert, by way of motion as a defense or otherwise, in any such suit, action
or proceeding, any claim that he or she is not subject personally to the
jurisdiction of the above-named courts that his or her property is exempt or
immune from attachment or execution, that the suit, action or proceeding is
brought in an inconvenient forum, that the venue of the suit, action or
proceeding is improper or that the Plan or this Agreement or the subject matter
thereof may not be enforced in or by such court.

12. Acknowledgements.  The Participant acknowledges and agrees that (a) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument,
(b) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder, and (c) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

 

[Signature page follows.]

 



-5-



 

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the date first set forth above.

 

 

IRONWOOD PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Mark Mallon

 

Name:

Mark Mallon

 

Title:

Chief Executive Officer

 

 

 

Signature Page to Restricted Stock Unit Award Agreement

 

 

